DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on July 15, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 5, 6 and 8-10 have been amended; claims 11-20 are withdrawn from further consideration. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first securing member” in claim 1 (“securing” being the function; “member” being a generic placeholder)
“second securing member” in claim 1 (“securing” being the function; “member” being a generic placeholder).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-10 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the frame is configured to maintain a material, such that information of a position of the material maintained by the frame is acquired in the manufacturing system relative to both the first manufacturing station and the second manufacturing station, via utilization of one or more of data about a size of the frame, type of material maintained by the frame, and a prior manufacturing operation, when the first securing member and the second securing member secure the frame respectively” (emphasis added).  Examiner notes that the claims are directed to a product/apparatus type of invention.  The above limitation is a functional statement that has no nexus with the structural aspects of the claimed invention, and it is unclear as to the metes and bounds of the claim.  The only structural components positively recited in claim 1 are the “manufacturing system” in the preamble, “a frame comprising an alignment tab”, “a first manufacturing station”, “a first securing member”, “a second manufacturing station” and “a second securing member”.  The claim contains no limitations regarding programming of any particular computer components that have instructions to perform the above-cited functionality, and it is unclear as to what in the apparatus causes the function to be performed or be capable of being performed.  For example, how is “the information…acquired” and what structure actually has the functionality to “utiliz[e]…one or more of data about a size of the frame, type of material maintained by the frame, and a prior manufacturing operation”?  Correction is required.  This functional language will be interpreted as best as can be understood in view of any prior art applied against the claims.
Regarding claim 2, Applicant recites “wherein the material maintained by the frame is pliable”.  It is unclear if the “material” is required structure as part of the claimed system, or merely hypothetical structure with which the system is configured to be used, which renders confusion as to how the hypothetical material is being further defined as being “pliable” when, as best as can be understood, the material is not 
Regarding claim 10, Applicant recites “wherein the material maintained by the frame is configured to be reversibly joined to the frame using a gasket-based securement”, which does not clearly positively recite that a “gasket-based securement” is required structure in the claim, and it is indefinite as to whether the gasket-based securement is required, or the material is capable of being secured with a gasket-based securement, especially since, as best as can be understood, the material itself is not even required structure in the claim.  Correction is required.  For purposes of examination, as long as the hypothetical material is not prohibited from being reversibly joined to the frame using a gasket-based securement, then the hypothetical material would at least be capable of being reversibly joined to the frame using a hypothetical gasket-based securement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (hereinafter “Crisp”) (USPN 8,850,678) in view of Regan et al. (hereinafter “Regan”) (US 2013/0131854).
Regarding independent claim 1, Crisp discloses a manufacturing system (system #100 is a type of manufacturing system; Fig. 1) comprising: a frame comprising an alignment tab (alignment gauge #105 (i.e. a frame); Fig. 2 illustrates slots #234, 236 and 238 on the alignment gauge #105 (i.e. frame), wherein there is an unlabeled “tab” in between the adjacent slots, wherein the slots and the tabs between are used for purposes of alignment (Col. 6, Line 66 through Col. 7, Line 1)); a first manufacturing station (printer #110 is a first manufacturing station) configured to perform a first manufacturing operation (station #110 is configured to perform a printing operation; Col. 4, Lines 31-35 describe printing as an initial equipment piece (i.e. first); Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing structural limitations); a first securing member (alignment mounting member #112 is a first securing member) at the first manufacturing station (Fig. 1; #112 is located at printer #110), wherein the first securing member is configured to secure the frame (Col. 4, Lines 54-56 describe that the alignment mounting member #112 is secured to the alignment gauge #105 (i.e. the configured to perform a second manufacturing operation (each of the laser machine, embroidery machine, heat press machine and cutting machine are configured to perform a manufacturing operation, such as lasering, embroidering, heat-pressing and cutting, respectively); and a second securing member (each of the aforementioned additional stations has respective securing members #116/120/124/126 (alignment securing members)) at the second manufacturing station (Fig. 1), wherein the second securing member is configured to secure the frame at the second manufacturing station (the alignment mounting members at the respective stations are used to attach to the alignment gauge #105 (i.e. frame), and #116/120/124/126 are at their respective stations, wherein any of these stations can be the “second” manufacturing station, as noted above), wherein the first securing member and the second securing member are configured to engage with the alignment tab on the frame (Fig. 2 illustrates slots #234, 236 and 238 on the alignment gauge #105 (i.e. frame), wherein the unlabeled “tab” in between the adjacent slots, wherein the slots and the tabs between are used for purposes of alignment (Col. 6, Line 66 through Col. 7, Line 1)), wherein the frame is configured to maintain a material (a hypothetical material can be held and maintained by the alignment gauge #105 (i.e. frame)), such that information of a position of the material maintained by the frame is known relative to both the first manufacturing station and the second manufacturing station, when the first securing member and the second securing member secure the frame respectively (since the position of the alignment gauge #105 (i.e. frame) is “known” relative to the first and second stations, the hypothetical material’s position held therein would also be “known” relative to the respective stations; Examiner notes that the emphasized/italicized language does not further structurally define the manufacturing system in any patentable sense).  Crisp does not specify whether the information of the position of the material maintained by the frame is acquired in the manufacturing system relative to both the first manufacturing station and the second manufacturing station, via utilization of one or more of data about a size of the frame, type of material maintained by the frame, and a prior manufacturing operation, and is therefore silent to this functional language, as best as it can be understood with respect to the structure set forth in the claim.
Regan also teaches a manufacturing system for making shoes (see Title of Regan).  Regan’s manufacturing system utilizes functionality of recording multiple images of a single part that can be analyzed to derive a set of geometric coordinates that can accurately represent a position of a shoe part (Para. 0103 of Regan).  Furthermore, Regan’s system can use a three-dimensional scanning system that can derive information such as shoe-part surface-topography, shoe-part-size information, etc.), wherein the 3D-system-derived information may be determined upstream and communicated downstream in the system (Para. 0044 of Regan).
Crisp and Regan teach analogous inventions in the field of shoe manufacturing systems.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the concept of 
Regarding claim 2, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) is disclosed such that the material maintained by the frame is pliable (Col. 4, Line 34 of Crisp describes that the material may be leather, synthetic leather or mesh, all of which have at least some degree of pliability, especially when used as shoe upper materials; Abstract and Col. 2, Lines 63-66 describe that the upper portion of a shoe is the material passed between stations during the manufacturing operation; Examiner notes that claim 2 does not 
Regarding claim 3, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) is disclosed such that the frame comprises a perimeter structure (Fig. 2 shows that the alignment gauge (i.e. frame) has a structure with a perimeter (Examiner notes that all three-dimensional physical structures have at least some perimeter)) and a support structure within the perimeter structure (absent any further distinguishing language regarding what the “support structure” is, there is at least some structural support within the overall perimeter of the frame (Fig. 2); either of first or second plates #218 or #240 (Fig. 2) can constitute a “support structure” within the perimeter structure of the alignment gauge (i.e. frame)).
Regarding claim 4, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) is disclosed such that the support structure is discontinuous (there are various holes in the frame, which renders the support structure of the alignment gauge (i.e. frame) discontinuous to some degree).
Regarding claim 5, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) is disclosed such that the support structure is configured to be joined to the material maintained by the frame at one or more additional manufacturing stations (the first and second plates (i.e. wherein either plate is the “support structure” is affixed to the shoe upper material) operate to hold the shoe material in place at the various stations (i.e. the plates are temporarily “joined” to 
Regarding claim 6, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) is disclosed such that the support structure is configured to be removed from the material maintained by the frame at the one or more additional manufacturing stations (the plates are at least capable of being removed from the shoe upper material, and the removal is at least capable of taking place at “a manufacturing station”, even if a human is being used to perform the removal operation; Examiner notes that claim 6 does not further structurally define the claimed system in any patentable sense, absent further distinguishing language in the claim).
Regarding claim 7, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) teaches all the limitations of claims 1, 3 and 5, as set forth above, but is silent to the material used to form the plates of the alignment gauge, and it cannot be determined whether the plates are frangible, sacrificial or dissolvable as claimed.  When the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  However, Crisp discloses in another embodiment that a plate can be formed from Teflon-coated aluminum (Col. 11, Lines 38-41), wherein aluminum is a metal that is at least capable of being broken (i.e. “frangible”).  Examiner notes that the adjective term 
Regarding claim 8, the modified manufacturing system of Crisp (i.e. Crisp in view of Regan, as explained with respect to claim 1 above) is disclosed such that each of the manufacturing stations has an origin determined by reference to the alignment tab (each of the stations has the location of the securing member which secures to the alignment gauge (i.e. frame), which has the alignment tab between the slots, as noted above) and independent of the origin of the other of the manufacturing stations (each station is independent of one another and has their own respective securing members, so the origins are independent of the origins of the other stations).
the material maintained by the frame is configured to be reversibly joined to the frame without piercing the material (claim 9) (there is at least capability of a hypothetical material being joined to the frame without piercing the material (i.e. the dowel pins can pinch a material within the pins’ associated holes without “piercing” the material)), wherein the material maintained by the frame is configured to be reversibly joined to the frame using a gasket-based securement (claim 10) (the system is at least capable of being used in conjunction with a gasket-based securement (i.e. the existing plates are capable of having a gasket added thereto); see 35 U.S.C. 112(b) rejection above, wherein a “gasket-based securement” is not actually positively recited as required structure in the claim; Examiner suggests amending the claim to recite that the frame comprises a gasket-based securement structure in order to establish a requirement for there to be a gasket-based securement).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments against the art-based rejections have been considered but are moot in view of the new ground(s) of rejection.
With respect to the 35 U.S.C. 112(b) rejections to claims 2 and 10, Applicant contends that their amendments have rendered these rejections moot.  However, regarding claim 2, claim 1 still does not positively recite that “a material” is required structure, only that the frame is “configured to maintain a material” (i.e. capability to maintain a material does not require the presence of the material).  Accordingly, claim 2 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732